Citation Nr: 0843660	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic disability 
manifested by heart murmur. 

3.  Entitlement to an initial rating in excess of 10 percent 
for status post left knee arthroscopy, with patellofemoral 
pain syndrome.

4.  Entitlement to an initial compensable rating for a scar 
on the lower lip.

5.  Entitlement to an initial compensable rating for a scar 
on the right cheek at the eye.

6.  Entitlement to an initial compensable rating for a scar 
on the right knee status post staph infection with 
cellulitis.

7. Entitlement to an initial compensable rating for 
lumbosacral strain prior to March 22, 2007.

8.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain from March 22, 2007.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 2001 to December 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2005 and May 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The issues of an evaluation of scars on the lower lip and 
right cheek at eye are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sinusitis was incurred in service.  

2.  The veteran's innocuous heart murmur is not in itself a 
disability and is not productive of any disability.

3.  Throughout the rating period the veteran's service 
connected status post left knee arthroscopy with 
patellofemoral pain syndrome has been productive of 
complaints of locking, popping, giving out, pain and 
swelling; objectively, the evidence shows no more than mild 
instability, flexion to no worse than 120 degrees and 
extension to no worse than 10 degrees, with some pain on 
motion and with x-ray evidence of arthritis. 

4.  The veteran's scar on the right knee status post staph 
infection with cellulitis is superficial and not painful.  

5.  Prior to March 22, 2007 the veteran's lumbosacral strain 
was manifested by forward flexion to 85 degrees at its worst 
and the combined range of motion was 205 degrees.  

6.  The veteran's lumbosacral strain is manifested by 
limitation of motion but is not ankylosed.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Chronic disability manifested by heart murmur was not 
incurred in or aggravated by service, and cardiovascular 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for status post left knee arthroscopy, 
with patellofemoral pain syndrome have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257 
(2008).

4.  The criteria for entitlement to an initial compensable 
evaluation for a scar on the right knee status post staph 
infection with cellulitis have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 4.118, 
Diagnostic Code 7804-7805 (2008).

5.  The criteria for entitlement to an evaluation in excess 
of 0 percent for lumbosacral strain prior to March 22, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code (DC) 5237 (2008).

6.  The criteria for entitlement to an evaluation in excess 
of 40 percent for lumbosacral strain since March 22, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
DC 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

Regarding the claim for service connection for sinusitis, the 
Board notes that service connection is being granted, as 
such, any deficiencies with the VCAA are non-prejudicial.  
With respect to the remaining service connection claims, the 
Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In VCAA letters of May 2004 and 
December 2005 the appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
and May 2006, after the issuance of the adverse decisions on 
appeal.  However, the Board notes that the appellant was 
provided notice and allowed the opportunity to submit 
additional evidence.  Furthermore, the Board notes that the 
claim is being denied; therefore, despite the timing error, 
there has been fundamental fairness.  

Regarding the veteran's claims for increased evaluations, the 
Board is aware of the Court's recent clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In the instant 
case, the veteran disagreed with the initial rating assigned 
for his disability on appeal and did so within one year of 
the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110  (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

        A.  Sinusitis

Service medical records show that at a physical examination 
of April 2003 the veteran denied any lung or respiratory 
disease problems.  His respiratory system was noted as 
normal.  

In June 2004 he was seen for complaints of sinusitis.  He was 
diagnosed with chronic rhinitis.  In August 2004 the veteran 
was seen for complaints of a stuffy nose feeling for as long 
as he can remember.  He stated that symptoms worsened after a 
facial trauma in 2002.  It was noted the nasal turbinates 
were bilaterally slightly swollen right more than left.  A 
slightly deviated septum to the right was also noted.  The 
diagnosis was chronic sinusitis.

A separation physical of March 2004  noted a history of 
chronic sinusitis.  His sinuses were noted as normal.  

A VA examination report of June 2004 notes the veteran 
reported sinus problems.  He reported that in service he 
fell, hit his lip and had a bloody nose and since that time 
his nose gets plugged up.  He stated he has been given 
antibiotics about four times a year and otherwise, he takes 
antihistamines.  Physical examination revealed a normal nose.  
Sinus x-rays were normal.  A CT scan of the sinuses shoed 
bilateral soft tissue opacification within the maxillary 
sinuses consistent with mucous retention cyst, right greater 
than left.  The diagnosis was chronic sinusitis with 
infections treated at least twice a year with antibiotics.  

A VA examination report of January 2006 notes the veteran 
reported a history of chronic nasal congestion and a stuffy 
nose which developed after he hit his nose against the floor 
in 2002.  He reported occasional sinus headaches at night and 
denied any history of purulent discharge, dyspnea at rest or 
exertion, speech impairment or chronic sinus infection.  
Physical examination revealed nasal passages free of polyps 
with evidence of 20 percent obstruction of the right nasal 
passage.  There was no tenderness in the sinuses.  Oropharynx 
was within normal limits.  The diagnosis was chronic nasal 
congestion and no history of chronic sinusitis.  Sinus x-rays 
were negative.  

At the RO hearing of February 2007, the veteran testified 
that he has had problems with his sinuses since falling in 
service and hitting his nose.  He testified he has breathing 
problems every day, that he was stuffed up at the time, that 
when he lays down he has a lot of drainage, that his nose 
would be plugged up completely unless he uses a little 
bandage strip, and that he uses medication such as Afrin and 
a 12 hour sinus pill.  Finally, he testified that he 
continues to experience problems with his sinuses every day.

The Board notes that the most recent VA examination of 
January 2006 found no chronic sinusitis.  However, at the VA 
examination of June 2004 the veteran was diagnosed with 
chronic sinusitis.  In McClain v. Nicholson, 21 Vet. App. 319 
(2007), the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  The veteran's 
claim was filed in April 2004 and we have VA examination 
results of June 2004 which note chronic sinusitis, therefore, 
there is evidence of record to satisfy the requirement of a 
current disability.  

Having found that the veteran has a current disability of 
chronic sinusitis, the Board is left with the issue of 
whether said disability is related to service.  After a 
careful review of the evidence of record the Board finds that 
the evidence is in favor of a grant for service connection 
for chronic sinusitis. 

Regarding continuity of symptoms, the Board notes that under 
§ 3.303(b), an alternative method of establishing service 
connection is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of postservice 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage, 10 Vet.App. at 495- 96; see Hickson v. West, 12 
Vet.App. 247, 253 (1999) (lay evidence of in- service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  The Court has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet.App. at 496 (citing Wilson v. Derwinski, 2 Vet.App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

During service, the veteran was seen for multiple respiratory 
complaints and sinusitis was diagnosed.  Furthermore, the 
separation physical, while noting the sinuses as normal, 
noted a history of chronic sinusitis.  Moreover, a VA 
examination of June 2004 notes a diagnosis of chronic 
sinusitis which was treated with antibiotics at least twice a 
year.  Finally, at the RO hearing the veteran testified that 
he continues to experience a stuffed nose every day, has 
problems breathing and has a lot of drainage.  

The Board recognizes the findings of the January 2006 VA 
examination which noted no chronic sinusitis.  Nonetheless, 
the Board finds that the veteran's overall symptomatology 
picture shows a continuity of symptomatology of chronic 
sinusitis rather than transitory unrelated episodes.  On the 
separation physical it was noted that he had a history of 
chronic sinusitis.  Within 3 months of being discharged he 
was noted to have chronic sinusitis.  Furthermore, he has 
consistently reported symptoms associated with sinusitis 
since service and after service.  The statements are 
competent, credible and probative.  The veteran's own lay 
statements establish continuity of symptomatology. 

In sum, the service medical records document diagnoses of 
sinusitis in service.  The current disability is linked to 
service by the continuity of symptomatology.  Therefore, 
after careful and considered review of all evidence and 
material of record the Board finds that entitlement to 
service connection for sinusitis is established.  

        B.  Heart Murmur

Service medical records show that in November 2002 the 
veteran was noted to have a systolic murmur.  In August 2004 
the veteran reported a history of a heart murmur.  An 
evaluation was requested and no heart murmur was detected.  A 
separation physical of March 2004 noted that the veteran was 
told of a heart murmur while hospitalized with MRSA.

Upon VA examination in June 2004, the veteran reported that a 
heart murmur had been detected in 2002.  He stated that 
echocardiograms (EKG) and other studies did not show any 
problems with his valves.  He noted he has extra beats 
occasionally.  Physical examination revealed a grade 1 
systolic murmur heard at best at the apex.  The EKG was 
normal.  He was normotensive and pulses were palpated in all 
extremities.  He was diagnosed with an innocuous heart 
murmur.

A VA examination report of January 2006 notes that the 
veteran reported a heart murmur was detected in 2002 while 
hospitalized.  He stated that an EKG was negative for 
endocarditis.  Physical examination showed a regular rate and 
rhythm of the heart, normal S1 and S2, and no gallop or 
murmur was appreciated.  The diagnosis was no history of 
endocarditis; heart murmur not present on exam today.

At the RO hearing of February 2007, the veteran testified 
that after being diagnosed with a heart murmur in service he 
would experience chest pains and bad dizzy spells where he 
felt his heart was fluttering or skipping a beat.  He 
testified he would feel confused for a short period of time, 
maybe a half hour, and that he could not handle standing up.  
He would go to Sick Call and he would be told that he was 
dehydrated.  

The Board notes that while at the most recent VA examination 
of January 2006 found no heart murmur there is evidence of a 
heart murmur in both the service and post-service evidence.  
Since there is evidence of a heart murmur during the pendency 
of the claim, the Board finds that there is current evidence 
of a heart murmur.  See McClain v. Nicholson, supra.  
However, service connection is not warranted for an innocuous 
heart murmur, for the reasons discussed below.  

The record indicates that the veteran has current diagnosis 
of a heart murmur; no other cardiac condition is reported.  
Although the veteran currently has a heart murmur that was 
incurred in service, a heart murmur, by itself, is not a 
service-connectable disability.  The records indicate that 
the veteran's heart murmur is a benign physiologic condition 
that does not result in heart disease and is not symptomatic.  
The Board notes that the veteran testified that he gets dizzy 
and his heart flutters, and that he sometimes feels like his 
heart is skipping.  While the veteran is competent to relate 
symptoms, he does not have the expertise necessary to 
establish medical causation.  See Jandreau, supra; Layno, 
supra.  In this case, there is no competent evidence of a 
cardiac condition.  The most recent VA examination of January 
2006 found no cardiac condition.  EKGs have all been 
negative.   Because the record does not include any competent 
opinion linking the veteran's heart murmur to a cardiac 
condition, service connection is not warranted for an 
innocuous heart murmur.



Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2008).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

At the outset the Board notes that the veteran is appealing 
the original assignments of disability evaluation following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, regarding the scar of the right knee and the left 
knee disability, there is nothing in the record to reflect 
that there has been any significant change in the disability 
and a uniform rating is warranted.  Regarding the lumbosacral 
strain, the Board notes that the RO has assigned a staged 
rating.  The Board will thus evaluate the disability for each 
time period specified.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.




        A.  Scar of the Right Knee

Service connection for a scar on the right knee was granted 
via a rating decision of June 2005.  The RO awarded a 
noncompensable rating.  The veteran is seeking a higher 
evaluation.  After a careful review of the evidence of record 
the Board finds that the evidence is against a compensable 
evaluation.  

A VA examination report of June 2004 notes a scar on the 
right knee a half an inch below the kneecap which was well 
healed, with no keloid formation, pain or tenderness.  Range 
of motion on the right knee was 0 to 140 flexion and 
extension.  Varus had pain.  Valgus was normal.  Deep knee 
bend was painful as well as hopping.

A VA examination report of January 2006 notes that the 
veteran reported pain on his right knee primarily in cold 
weather, maybe once or twice a week.  He did not report any 
swelling, warmth, erythema or tenderness.  The pain does 
affect his usual activities.  The pain tends to be located 
over the superior aspect of his patella.  It was noted he 
does not wear assistive devices for his right knee.  
Examination did not reveal any evidence of warmth, 
tenderness, swelling or erythema.  Varus/valgus stress was 
negative bilaterally.  Anterior and posterior drawer sign 
were negative.  Flexion was 0 to 140 degrees.  He did not 
complain of pain with active movement and did not complain of 
pain, weakness, fatigability, or lack of endurance with 
repetitive movement of both knees.  Crepitus was present with 
deep squatting.  The examiner diagnosed status post 
methicillin-resistent Staphylococcus aureus prepatellar 
bursal abcess right knee, with no evidence of functional 
impairment of the right knee.  X-rays were negative.  

A VA examination report of March 2007 shows a small scar 
which was more like a divet about 1/2 cm by 1/2 cm in the 
infrapatellar aspect of the right knee.  Range of motion was 
0-135 degrees.  Repetitive range of motion did not cause 
increased pain, weakness, fatigability or additional 
limitation of function.  There was no instability with the 
medial and lateral collateral ligaments.  The Lachman's test, 
posterior drawer and McMurray's tests were negative.  With 
respect to whether the veteran's scar of the right knee 
status post staphylococcus infection with cellulitis caused 
any musculoskeltal disability, the examiner opined that the 
veteran's right knee pain is less likely as not caused by or 
a result of the veteran's Staphylococcus areus infection.  

As noted above, the veteran is currently in receipt of a 
noncompensable evaluation for his service connected right 
knee scar post staph infection with cellulitis.  He has been 
rated under Diagnostic Code 7804-7805.

Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The diagnostic criteria 
provide that scars are otherwise rated based on limitation of 
function of the affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008).

The evidence of record does not demonstrate a painful scar 
such as to warrant a 10 percent evaluation under Diagnostic 
Code 7804.  Indeed, upon VA examinations of June 2004, 
January 2006 and March 2007, there was no finding that the 
scar was painful.  In fact, it was consistently noted that 
the scar was not painful, was not tender and had no keloid 
formation.  The Board notes that at the VA examination of 
June 2004 it was reported that varus had pain, and that deep 
knee bend and hoping were painful.  However, this was not 
attributed to the scar.  In fact, the March 2007 examiner 
opined that the veteran's right knee pain is less likely as 
not caused by or a result of his Staphylococcus aureus 
infection.  

The evidence also fails to show that the right knee scar has 
caused limitation of function such as to warrant a 
compensable evaluation under Diagnostic Code 7805.  
Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.

In this case, there is no objective evidence of extension 
limited to 10 degrees or of flexion limited to 45 degrees.  
Rather, VA examination report of June 2004 notes range of 
motion on the right knee was 0 to 140 flexion and extension.  
In January 2006 flexion was to 140 degrees.  In addition, in 
January 2006 the examiner opined that there was no functional 
impairment associated with the veteran's status post 
methicillin resistent Staphylococcus aureus prepatellar 
bursal abscess right knee.  In March 2007 showed range of 
motion was 0-135 degrees.  Repetitive range of motion did not 
cause increased pain, weakness, fatigability or additional 
limitation of function.  There was no instability with the 
medial and lateral collateral ligaments, and Lachman's test, 
posterior drawer and McMurray's test were negative.  

Based on the foregoing, a compensable evaluation under 
Diagnostic Code 7805 is not warranted for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

        B.  Left Knee

The veteran is service connected for status post left knee 
arthroscopy with patellofemoral pain syndrome with an 
evaluation of 10 percent disabling under Diagnostic Codes 
5024-5257.  He is seeking a higher initial evaluation.  

A VA examination report of June 2004 notes range of motion on 
of the left knee to be flexion to 140 degrees with pain and 
extension to 140 degrees.  Valgus was normal.  Varus, hopping 
and deep knee bends had pain.  The examiner noted that the 
range of motion and joint function of the left knee is not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.

A VA examination report of January 2006 notes that the 
veteran reported continuing to have significant pain on his 
left knee primarily precipitated by squatting.  He reported 
intermittent swelling, grinding and locking.  The pain occurs 
daily and is in the medial location.  The pain does not 
affect his usual activities and is usually experienced daily 
in his occupation as he is required to squat frequently.  It 
was noted he does not wear assistive devices for his left 
knee.  Examination did not reveal any evidence of warmth, 
tenderness, swelling or erythema.  Varus/valgus stress was 
negative bilaterally.  Anterior and posterior drawer sign 
were negative.  Flexion was 0 to 120 degrees.  He did not 
complain of pain with active movement and did not complain of 
pain, weakness, fatigability, or lack of endurance with 
repetitive movement of both knees.  Crepitus was present with 
deep squatting.  The examiner diagnosed a left knee 
patellofemoral pain syndrome with subjective history of 
chronic pain.  Examination today was positive for functional 
impairment.  X-rays showed intraarticular body.

VA outpatient treatment records show that in early August 
2006 the veteran sought treatment for a locking sensation on 
his left knee when he attempts to extend it.  He reported 
experiencing locked knees 2-3 times a week for the past 6 
months.  Known triggers included sitting cross legged and 
squatting.  Examination showed no deformity, mild swelling in 
medial and lateral aspects, no warmth or erythema, and 
minimal patellar tenderness to deep palpation.  The veteran 
was unable to fully extend the left lower extremity.  There 
was no laxity with varus or valgus stress.  McMurray test was 
negative.  The examiner was unable to assess anterior and 
posterior drawer sign due to pain.  There was full range of 
motion.  Patellar reflexes were +3.  There was no anterior or 
posterior drawer sign.  He was provided a knee brace.  

Later that same month, records note that the veteran sought 
treatment for left knee pain.  The veteran reported increased 
pain and symptoms of locking in extension for the past 4 
months.  It was noted the veteran had been seen in Urgent 
Care two days prior to this visit for complaints of locking 
of his left lower extremity.  At that time, he was given an 
extension brace which he has locked out at 45 degrees all the 
time to help him prevent locking his knee.  He has been 
wearing the brace since it was given to him.  Examination 
revealed mild left knee effusion.  There was tenderness to 
palpation over the lateral and medial joint lines.  His toe 
was noticed to, in clinic, track laterally.  Flexion of the 
knee was full.  He was unable to extend beyond 10 degrees 
without pain and beyond 5 degrees, even with assistance.  He 
was neurovascularly intact.  

Records of September 2006 note that the veteran reported 
continued swelling and pain.  There was no effusion.  
Alignment was satisfactory.  

In December 2006 the veteran underwent a left knee 
arthroscopy.  On admission it was noted the veteran reported 
a history of left knee pain for 5 years, status post scope 4 
years before at which he did not do well.  He has a loose 
body and hurts all over; he experiences locking, popping and 
giving out with occasional swelling; and uses a cane and 
vicodin for the pain.  

A VA examination report of March 2007 notes that the veteran 
reported having left knee pain since 2002.  Physical 
examination showed no effusion, erythema, or warmth.  Range 
of motion of the left knee was to 135 degrees.  Repetitive 
range of motion did not cause any increased pain, weakness, 
fatigability or additional functional limitation.  There was 
no instability with the medial and lateral collateral 
ligaments.  The Lachman's test, posterior drawer and 
McMurray's test were negative.  It was noted the veteran had 
mild to moderate functional limitations with activities of 
daily living and mild to moderate functional limitations with 
stairs climbing.  An MRI of 2006 was noted to have shown the 
osseous body on the medial aspect of the lateral femoral 
condyl.  The ACL/PCL, medial meniscus and lateral meniscus 
were intact, as well as the lateral collateral and medial 
ligaments.  

X-rays of October 2007 show the left knee to be within normal 
limits.  In December 2007 the veteran reported that the pain 
on the left knee is worse with squatting and walking down the 
steps.  Pain was sharp and aching and worse with movements.  
He reported some instability of the left knee when walking 
down the steps.  He reported the knee used to lock, but has 
not had any locking since the surgery of December 2006 for 
bone fragment removal.  He reported some occasional swelling 
after long periods of activity which resolve with ice and 
elevation; taking Vicodin for the pain; occasionally using 
braces which do not alleviate the pain; and occasional use of 
a cane.  

Records of April 2008 show range of motion of the left knee 
to 140.  There was no medial or lateral joint line TTP.  The 
patella was mobile.  Lachman with firm endpoint.  Posterior 
drawer and McMurray tests were negative.  An MRI showed no 
meniscal tear and minimal degenerative joint disease.  

Diagnostic Code 5024 requires that tenosynovitis be rated on 
the basis of limitation of motion as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides that degenerative arthritis established by X-ray is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved, which, 
here, are DC 5260 for limitation of flexion and 5261 for 
limitation of extension.  Further, according to DC 5003, if 
the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is nonetheless 
applicable.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997). Likewise, the VA 
General Counsel has also held that, when x- ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in limitation of motion and/or 
objective findings or indicators of pain. See VAOPGCPREC 9-
98. Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  

As noted above, throughout the appeal period the veteran's 
left knee disability has been rated as 10 percent disabling 
under 5257 which contemplates slight recurrent subluxation 
and lateral instability.  A 20 percent evaluation would be 
warranted for moderate recurrent subluxation and lateral 
instability.  A 30 percent evaluation would be warranted if 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

After a careful review of the evidence of record the Board 
finds that the pertinent evidence, as detailed above, does 
not demonstrate severe right knee impairment due to 
subluxation or lateral instability such as to justify the 
next-higher 20 percent rating under Diagnostic Code 5257 for 
any portion of the rating period on appeal. While the veteran 
has repeatedly reported symptoms of locking, popping, his 
knee giving out, swelling and pain - in January 2006 he 
reported swelling and pain; in August 2006 he reported his 
knee locking; in August 2006 he was issued a brace; in 
December he reported his knee gives out, locks, pops and he 
experiences occasional swelling; in October 2007 he reported 
instability of the knee when climbing stairs; and he has 
reported he continues to use the knee brace and a cane 
occasionally to assist him with walking - the reported 
symptoms are not such as to warrant an evaluation of 20 
percent.  To the extent that instability is demonstrated, it 
is determined that such symptoms have been appropriately 
accounted for in the assignment of a 10 percent evaluation in 
effect throughout the rating period on appeal. 

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here. However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable. Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application. There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered only the 
manifestations of the veteran's left knee disability that are 
based on instability.  However, in the present case, the 
competent evidence also reveals degenerative arthritis of the 
left knee.  As noted above, when there is evidence of 
arthritis and limitation of motion, the veteran is entitled 
to a separate evaluation.  

As noted above, the evidence of record establishes x-ray 
evidence of arthritis.  Thus, the Board must determine 
whether the record demonstrates limited motion to at least a 
noncompensable level.

Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.

In the present case, VA outpatient records of August 2006, 
extension was noted to be to 10 degrees without pain and 
beyond 5 degrees, even with assistance.  Otherwise, extension 
and flexion have been noted to be to 120 to 140 degrees.  

The above findings meet the level of a compensable disability 
under DC 5261 for extension to 10 degrees.  Therefore, 
assignment of a separate 10 percent rating for right knee 
arthritis is warranted here.

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the left leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of both flexion and extension to a compensable degree, and as 
such, separate evaluations for limited flexion and extension 
of the left knee are not applicable here.  Additional 
limitation of function was considered in arriving at this 
conclusion.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Furthermore, the Board notes that at the VA examination of 
June 2004 three 1 cm scars were noted on the left knee which 
were well healed with no keloid formations, no pain and no 
tenderness.  In the March 2007 examination it was noted the 
veteran had two small scars from the arthroscopy surgery that 
were well healed.  The Board has considered whether a 
separate evaluation is warranted for the veteran's scars of 
the left knee.  However, there is no evidence that the scars 
cause any limitation of motion or pain, or are unstable.  
Therefore, a separate evaluation for the scars is not 
warranted.  See Diagnostic Codes 7802-7805.

In conclusion, a rating in excess of 10 percent for the 
veteran's residuals status post left knee arthroscopy, with 
patellofemoral pain syndrome is not warranted.  However, 
assignment of a separate 10 percent rating for arthritis is 
justified.

Finally, while the veteran has reported that his disability 
interferes with his work, the evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.

        C.  Lumbosacral Strain

The veteran is claiming entitlement to an increased 
evaluation for lumbosacral strain.  He is appealing the 
initial evaluation.  Service connection for lumbosacral 
strain was granted via a rating decision of May 2006.  The RO 
assigned a noncompensable evaluation effective December 14, 
2004, the date of separation from service.  Via a rating 
decision of May 2007, the RO increased the veteran's 
disability to 40 percent disabling effective March 22, 2007.  
Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has reviewed the evidence of record and finds that 
a staged rating is warranted.  

A VA examination report of June 2004 noted range of motion of 
the lumbar spine to be flexion to 85 degrees with pain at 85, 
extension to 30 degrees with no pain, right and left lateral 
flexion to 30 degrees with pain at 30 degrees, and right and 
left rotation to 30 degrees without pain.  There was 
paravertebral muscle spasm and there was pain on knee deep 
bending but not on hopping.  It was noted that the range of 
motion and joint function of the lumbar spine was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  X-rays showed a 
schmorl's node with mild/minimal anterior wedging of the L1 
vertebral body.  Findings which were noted to be likely 
related to schmorl's nodes.  There was no evidence of acute 
trauma.  

A VA examination report of January 2006 notes the veteran 
reported an onset of back pain in 2004 with no history of 
precipitating trauma.  He noted recurrent pain once every two 
weeks which resolves by taking it easy.  On occasion he wears 
a back brace for his work but not routinely.  He denied any 
history of incapacitating lumbar pain over the past 12 months 
and noted the pain does not affect his usual activities or 
occupation.  Examination of the lumbar spine showed range of 
motion of flexion to 90 degrees, extension to 30 degrees, 
lateral bending to 30 degrees bilaterally and rotation to 30 
degrees bilaterally.  There was no evidence of paraspinous 
spasm.  Straight leg raising was negative bilaterally.  
Reflexes were present at knees bilaterally and 2+ at ankles 
bilaterally.  There was no evidence of pain with active 
movement and no evidence of pain, weakness, fatigability or 
lack of endurance with repetitive movement.  X-ray of January 
2006 noted an unremarkable lumbar spine.  The diagnosis was 
lumbosacral strain with no evidence of functional impairment.

A VA examination report of March 2007 notes the veteran 
reported lower back pain since 2002.  He reported the pain to 
be 9 out of 10 particularly in the mornings.  As the day 
progresses it is reduced to 3 out of 10.  He has no flare-up 
pain per se because the pain is constant.  He does not take 
any medication because none helps.  He stated he has felt 
incapacitated at least 21 times in the past 12 months.  He 
uses a cane for going up and down the stairs but otherwise 
walks without a cane.  He ambulates for about a half hour to 
45 minutes maximum because of pain.  He denied a history of 
repetitive falls or unsteadiness.  He further reported 
problems donning and doffing his shoes as well as with 
bathing and grooming.  Driving aggravates his back pain and 
as a student he needs to take frequent breaks every half hour 
as a result of prolonged sitting.  

Objectively, there was slight reversal of lordosis.  There 
was no fixed postural deformity.  Range of motion was forward 
flexion to 45 degrees with pain between 25 and 40 degrees; 
extension to 30 degrees; left and right lateral flexion to 30 
degrees; and right and left lateral rotation to 30 degrees.  
Repetitive range of motion did not cause any increased pain, 
weakness, fatigue, or additional functional limitation.  
There was no pain on palpation of the paraspinal muscles or 
the gluteal muscles.  Neurologically, sensory examination was 
normal.  Motor examination was 5/5.  Reflexes were 2+.  There 
was no upper motor neuron sign.  The straight leg raise was 
negative.  X-rays showed no evidence of acute fracture, 
dislocation or disc space narrowing.  The examiner noted mild 
to moderate limitation of motion.  

The Board will first consider whether a compensable 
evaluation is warranted prior to March 22, 2007.  

The veteran's lumbosacral strain is rated pursuant to DC 
5237.  An evaluation under that code section is determined by 
application of the general rating formula for diseases and 
injuries of the spine.  Under that general rating formula, a 
10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.

In order to be entitled to the next-higher 20 percent 
evaluation under the general rating formula, the evidence 
must demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008). 

The Board has reviewed the evidence of record and finds no 
support for a compensable evaluation during the period in 
question.  Indeed, upon VA examination in June 2004, forward 
flexion of the lumbar spine was reported to 85 degrees with 
pain.  Extension was to 30 degrees without pain.  Left 
lateral flexion was to 30 degrees with pain.  Right and left 
lateral flexion was to 30 degrees without pain.  In January 
2006 range of motion was the same except for flexion which 
was reported to 90 degrees.  

Based on the foregoing, the criteria for a compensable 
evaluation under the general rating formula have not been met 
during the period in question.  Moreover, at both VA 
examinations of June 2004 and January 2006 it was reported 
that there was no evidence of pain, weakness, fatigability, 
or lack of endurance with repetitive movement and no 
additional limitation of function.  Therefore, the evidence 
does not establish additional functional limitation as to 
enable a conclusion that the veteran's disability picture is 
most nearly approximated by the higher rating. See DeLuca, 
supra.  

Entitlement to an evaluation in excess of 40 percent form 
March 22, 2007

As noted above, in a rating decision of May 2007 the RO 
increased the evaluation of lumbosacral strain to 40 percent 
disabling effective March 22, 2007.  After a careful review 
of the evidence of record the Board finds that an evaluation 
in excess of 40 percent is not warranted.  

Based on the evidence noted previously, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 40 percent.  The current evaluation contemplates 
the functional equivalent of flexion limited to 30 degrees or 
less.  In order to warrant a higher evaluation for the low 
back disability, the evidence must demonstrate unfavorable 
ankylosis.  The evidence does not show that the veteran's low 
back is ankylosed.  In fact, at the most recent VA 
examination of March 2007 the veteran was noted to have 
forward flexion to 45 degrees and his combined range of 
motion was 195.  The x-ray establishes that the spine was not 
ankylosed.

The Board acknowledges that the veteran reported 
incapacitating episodes at least 21 times in the past 12 
months and constant pain of a severity of 9 out of 10 
initially resolving to 3 out of 10.  The veteran is competent 
to report his symptoms.   See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the spine is not ankylosed.  Furthermore, 
there is no indication a physician prescribed bed rest.  
Regardless, even if there were physician prescribed bed rest, 
the frequency would not approximate at least 4 weeks.

The Board has also considered the DeLuca factors.  While the 
veteran has reported constant pain  the Board finds that such 
findings are contemplated within the 40 percent evaluation.  
Furthermore, because the 40 percent evaluation is the maximum 
for limitation of motion without ankylosis further DeLuca 
consideration is not warranted.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

	D.  Extraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

Service connection for sinusitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for an innocuous heart murmur is denied.  

A rating in excess of 10 percent for status post left knee 
arthroscopy with patellofemoral pain syndrome is denied.

A separate 10 percent rating for limitation of extension 
status post left knee arthroscopy with patellofemoral pain 
syndrome is granted, subject to governing criteria applicable 
to the payment of monetary benefits. 

A compensable evaluation for lumbosacral strain prior to 
March 22, 2007 is denied.

An evaluation in excess of 40 percent for lumbosacral strain 
effective March 22, 2007 is denied.


REMAND

The Board finds that additional development is necessary with 
respect to the veteran's claim for an initial compensable 
rating for scars on the right cheek at eye post lacerations 
and lower lip.  Specifically, the Board finds that the 
evidence currently of record is insufficient to properly 
assess the severity of the veteran's scars.

A VA examination report of June 2004 notes a one quarter inch 
scar lateral to the veteran's right eye on his cheek which 
was well healed, with no keloid formation and with no pain or 
tenderness.  

A VA examination report of January 2006 shows a well healed 
1.5 cm scar inside the vermilion border of the lower lip.  He 
noted it was hard to see the scar.  There was no paresthesia.  

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck. See 38 C.F.R. § 4.118 (2007).  A 10 percent 
evaluation is assigned when one characteristic of 
disfigurement is present.  Note 1 of Diagnostic Code 7800 
states that the eight characteristics of disfigurement for 
purposes of evaluation are: scar five or more inches in 
length; scar at least one-quarter inch wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

The Board notes that the findings of the June 2004 and 
January 2006 are insufficient to assess the 8 characteristics 
of disfigurement under Diagnostic Code 7800.  Therefore, and 
examination is required which addresses each of the 8 
characteristics of disfigurement.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
VA examination to determine the level of 
disfigurement of his service connected 
scars of the lower lip and right cheek 
at eye.  The examiner should 
specifically comment on each of the 
eight disfiguring factors under 
Diagnostic Code 7800 for each scar.  The 
RO should provide a copy of Diagnostic 
Code 7800 to the examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


